DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 20 August 2021 for the application filed 30 October 2019. Claims 1-20 are pending:
Claims 12-15 have been withdrawn without traverse in the response filed 20 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (EP17171765.5, filed 18 May 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/062965, filed 17 May 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 1-11 and 16-20, drawn to a filter for separating hydrophilic and hydrophobic fluids in the reply filed on 20 August 2021 is acknowledged. Applicant’s election with traverse of Species 1, Claim 12, drawn to a method involving crosslinking monomers to form a polymer in the reply filed on 20 August 2021 is acknowledged but is moot in view of the election of Group 1 above.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant merely disagreed with the restriction requirement, indicated that the WIPO searching authority concluded the application satisfied unity requirements, and made no attempt to address the reasons set forth by the Examiner in the Restriction Requirement filed 05 April 2021, i.e., the common technical feature of a filter comprising a filter coated with an oleophobic polymer, said polymer being based on a monomer containing anionic group, a crosslinkable group, and a group containing fluorine is not a special technical feature as it does not make a contribution over the prior art in view 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 August 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities:
“…contains fluorine and 
Claim 6 is objected to because of the following informalities:
“…the ionic group is an ionically charged heterocyclic; and/or 
Claim 9 is objected to because of the following informalities:
“…the oleophobic polymer is a copolymer, and .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what Applicant is attempting to claim in the phrase “wherein the filter comprises the filter coated with an oleophobic polymer…” (lines 1-2); i.e., it is unknown whether (1) Applicant intended the second “filter” to be a distinct filter different from the first “filter” or (2) Applicant intended to reference the same “filter”. The Examiner will assume Applicant intended to reference the same filter and suggests amending as “wherein is coated with an oleophobic polymer…”. Claims 2-11 and 16-20 are also rejected due to their dependency on Claim 1.
Regarding Claim 18, the claim recites “the pore size of the filter layer” in line 2. There seems to be insufficient antecedent basis for “the pore size” limitation. Compare with Claim 17, also dependent on Claim 1, which claims “a pore size of the filter layer”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by STASIAK et al. (US PGPub 2016/0317982 A1).
Regarding Claim 1, STASIAK discloses a hydrophilically modified fluorinated membrane (title) comprising a porous fluoropolymer support coated with a crosslinked copolymer composition of formula (I) or (II), wherein Rf is a perfluoro-substituted group, Rh is a hydrophilic group, Ra is a methyl or ethyl, m and n are independently 10 to 1000, X is an alkyl group, and Y is a reactive functional group (i.e., the filter is coated with an oleophobic polymer; p0003); Y is further a tertiary amino group or quaternary ammonium group, including pyridinium wherein the filter exhibits hydrophilic and oleophobic properties; at least some of the repetitive units of the oleophobic polymer are based on a monomer that contains fluorine and is an ionic organic molecule that has an ionic group, a crosslinkable group, and a group containing fluorine; p0017). STASIAK further discloses the hydrophilic fluoropolymer membranes are used for filtering fluids (p0044).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, the limitation, “wherein the filter exhibits hydrophilic and oleophobic properties” is directed toward properties of the claimed filter, namely, hydrophilic and oleophobic characteristics. Because STASIAK has disclosed all claimed structural limitations, i.e., a filter coated with an oleophobic polymer having the claimed monomer structure, these claimed properties are inherently present. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
STASIAK is deficient in explicitly disclosing “a filter for separating hydrophilic and hydrophobic fluids” as claimed in the preamble. However, such a preamble is merely stating the purpose or intended use of the claimed filter and further does not provide any additional limitation, structure or definition to the claimed filter. Further, because STASIAK discloses all claimed limitations in the body of the claim, this claimed purpose or intended use holds no patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
Regarding Claim 2, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses the hydrophilic fluoropolymer membrane comprises a suitable porous fluoropolymer support (i.e., the filter is a porous filter layer; p0050).
	Regarding Claim 3, STASIAK discloses the claimed filter of Claim 2. STASIAK further discloses a porous fluoropolymer support coated with a crosslinked copolymer composition of formula (I) or (II) (i.e., the porous filter layer is a coated substrate; p0003).
	Regarding Claim 4, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses the copolymer composition of formula (I) or (II), wherein Rf is a perfluoro-substituted group (i.e., wherein the group containing the fluorine is a perfluorinated carbon group; p0003; see also Examples 1-9).
	Regarding Claim 5, STASIAK discloses the claimed filter of Claim 1. STASIAK further shows in formula (II), a reactive double bond in the carbonyl group (i.e., wherein the crosslinkable group comprises a reactive double bond).
	Regarding Claim 6, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses Y is a tertiary amino group or quaternary ammonium group, including pyridinium (i.e., wherein the ionic group is an ionically charged heterocyclic and/or the charge is delocalized over a plurality of atoms of the ionic group; p0017).
	Regarding Claim 7, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses Y is a tertiary amino group or quaternary ammonium group, including pyridinium (i.e., wherein the ionic group or the monomer containing fluorine is positively charged overall; p0017).
	Regarding Claim 8, STASIAK discloses the claimed filter of Claim 1. STASIAK further shows repeating units of and (C-C-N) in formula (II), between group Y containing the ionic group and Rf containing fluorine (i.e., wherein a spacer is arranged between the ionic group and the group containing fluorine and/or between the ionic group and the crosslinkable group).
Regarding Claim 9, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses a hydrophilically modified fluorinated membrane (title) comprising a porous fluoropolymer support coated with a crosslinked copolymer composition of formula (I) or (II), wherein Rf is a perfluoro-substituted group, Rh is a hydrophilic group, Ra is a methyl or ethyl, m and n are independently 10 to 1000, X is an alkyl group, and Y is a reactive functional group (i.e., wherein the oleophobic polymer is a copolymer, and at least some other portions of the repetitive units are based on a hydrophilic comonomer that has a polymerizable group and a hydrophilic group; p0003).
Regarding Claim 10, STASIAK discloses the claimed filter of Claim 9. STASIAK further discloses that the respective monomer blocks are present based on the m and n values from the formula (I) and (II), which can independently range from 10 to 1000 (p0003). In an example, STASIAK discloses a molar ratio of the perfluoro-substituted unit is 20%, which reads on the claimed range of the proportion of the repetitive units of the copolymer that are based on the monomer containing fluorine is between 0.1 and 50 mol% (Example 1, p0055).
Regarding Claim 11, STASIAK discloses the claimed filter of Claim 9. STASIAK further discloses a hydrophilically modified fluorinated membrane (title) comprising a porous fluoropolymer support coated with a crosslinked copolymer composition of formula (I) or (II), wherein Rf is a perfluoro-substituted group, Rh is a hydrophilic group, Ra is a methyl or ethyl, m and n are independently 10 to 1000, X is an alkyl group, and Y is a reactive functional group (p0003); Y is further includes crosslinkable reactive functional groups (i.e., wherein a further proportion of the repetitive units of the copolymer is based on a crosslinking comonomer that has at least two crosslinkable agents or at least one crosslinkable group and one reactive group; p0003; p0032).
Regarding Claim 16, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses the hydrophilic fluoropolymer membranes are used for filtering fluids (i.e., wherein the filter is a filter membrane; p0044).
Regarding Claim 17, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses the porous fluoropolymer support has a pore size from about 2 nm to about 10 microns (p0050), which reads upon the claimed range of a pore size of the filter layer being between 1 nm and 1 mm.
Regarding Claim 19, STASIAK discloses the claimed filter of Claim 2. STASIAK further discloses the porous fluoropolymer support is PTFE or PVDF (i.e., wherein the porous filter layer is a coated substrate, with the coated substrate comprising polytetrafluoroethylene… polyvinylidene difluoride; p0050).
Regarding Claim 20, STASIAK discloses the claimed filter of Claim 6. STASIAK further discloses Y is a tertiary amino group or quaternary ammonium group, including pyridinium (i.e., wherein the ionic group is an ionically charged heteroaromatic group; p0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over STASIAK et al. (US PGPub 2016/0317982 A1).
Regarding Claim 18, STASIAK discloses the claimed filter of Claim 1. STASIAK further discloses the porous fluoropolymer support has a pore size from about 2 nm to about 10 microns (p0050), which overlaps with the claimed range of the pore size of the filter layer being between 10 nm and 0.5 mm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777